[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: UCCJA CONFERENCE
On August 16, 1991 at 2:05 p. m. the undersigned conferred with the Honorable Milagros Rivera Guadarrama, Judge of the Tribunal Superior in Arecibo, Puerto Rico. There is pending in that court an action entitled Raul Babilonia Crespo vs. Luz Selenia Nieves Arocho, No. 91-29 with a hearing set for August 19, 1991.
The action in the court of Puerto Rico involves the same parties as the above entitled action. The plaintiff in the Puerto Rico action is the defendant in the above entitled action and vice versa.
Judge Guadarrama advised that Mr. Babilonia was not seeking custody of the three minor children in the Puerto Rico action. She also advised that Puerto Rico had not enacted the UCCJA. She stated that in a situation like this that customarily an order would enter that Mr. Babilonia was "padre prodestra" (final authority on decisions effecting the children, not the day-to-day decisions.) I advised that that was tantamount to our orders of legal custody and that Connecticut had the sole jurisdiction to enter orders regarding custody. After discussion she agreed and stated that she would not enter an order of "padre podestra." She advised that Mr. Babilonia was seeking orders of visitation.
I advised that I knew of no objection to orders of visitation. She indicated she would enter orders regarding visitation, and I advised that our court, also, would enter orders of visitation unless there was objection to such orders entering.
In short, Judge Guadarrama agreed that Connecticut had sole jurisdiction regarding the children.
EDGAR W. BASSICK, III, JUDGE